Citation Nr: 0942129	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  04-06 581	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R) 
prior to July 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to 
November 1989.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a September 2003 rating action that 
denied a T/R.

In December 2007, the Veteran testified at a hearing before a 
decision review officer at the RO.

By rating action of December 2008, the RO granted a T/R from 
July 2005; the matter of entitlement to a T/R prior to July 
2005 remains for appellate consideration.

In July 2009, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

By decision of September 2009, the Board remanded this case 
to the RO for further development of the evidence and for due 
process development.

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes enhanced duties to notify and assist claimants.  

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.  

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  
  
In September 2009, the Board remanded this case to the RO for 
further development of the evidence, specifically, to obtain 
from the Social Security Administration (SSA) a copy of any 
decision awarding or denying the Veteran disability benefits, 
together with all medical records underlying that 
determination.  Appellate review discloses that the RO 
initially requested this information from the SSA in October 
2009, but neither the requested documents nor any response 
from the SSA is contained in the claims folder, and there is 
no evidence that the RO sent a follow-up request to the SSA. 

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when the VA is put on notice of 
the possible existence of SSA records, as here, it must seek 
to obtain those records before proceeding with the appeal.  
See Murincsak; also, Lind v. Principi,   3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should make 
another attempt to obtain and associate with the claims 
folder a copy of any SSA decision awarding or denying the 
Veteran disability benefits, together with all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  The Board points 
out that, under 38 C.F.R. § 3.159(b), efforts to obtain 
Federal records should continue until either the records are 
received or notification is provided that further efforts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).   

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the SSA a 
copy of any decision awarding or denying 
the Veteran disability benefits, together 
with all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  Under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal 
records should continue until either the 
records are received or notification is 
provided that further efforts to obtain 
them would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).All records/responses 
received should be associated with the 
claims folder.  

2.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 
Vet. App. at 271. 

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.   

5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims 


(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

